Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment and Reply filed 7/28/2022.
Previous rejection of the claims under 35 USC103 are withdrawn in view of the amendments to the claims and applicants remarks. 
Claims 1-11 and 15-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious a method for dewaxing a hydrocarbon feed as claimed in claims 1, 25, and 28. Specifically, the art fails to disclose the processes, wherein the morphology modifier L comprises a monosaccharide and a cationic surfactant having a quaternary ammonium group comprising at least one alkyl having at least 12 carbon atoms. Further, the art fails to teach wherein the morphology modifier L is combined with the other components before nucleation or crystallization begins, and the synthesis mixture is a liquid or a mixture of a solid and liquid, and the liquid is substantially a single phase as required by claims 25 and 28. 
Zhang teaches a method for dewaxing a hydrocarbon feed comprising hydrotreating and/or hydrocracking followed by dewaxing in the presence of a molecular sieve catalyst (0082) wherein at least a portion of the crystals of the molecular sieve is crystallized in a process comprising: combining at least water, tetravalent element X, and two directing agents (i.e. a morphology modifier L and directing agent Q) (0026) and heating the mixture for 30 minutes to 48 hours and crystal material recovered (0054). The dominant directing agent may include diquat-6, diquat-5, or any convenient directing agent suitable for use in a synthesis mixture for forming the desired zeolite (0031; 0044-0046). Zhang fails to teach the use of a morphology modifier comprising both a monosaccharide and a cationic surfactant having a quaternary ammonium group comprising at least one alkyl having at least 12 carbon atoms or wherein the morphology modifier L is combined before nucleation or crystallization begins, and the synthesis mixture is a liquid or a mixture of a solid and liquid, and the liquid is substantially a single phase.
Ellis discloses forming molecular sieves using directing agents of the formula R1R2R3R4Q+, wherein Q is nitrogen or phosphorus and wherein at least one of R1, R2, R3 and R4 is selected from the group consisting of aryl groups having from 6 to about 36 carbon atoms, alkyl groups having from 6 to about 36 carbon atoms and combinations thereof, the remainder of R1, R2, R3 and R4 being selected from the group consisting of hydrogen, alkyl groups having from 1 to 5 carbon atoms and combinations thereof, such as cetyltrimethylammonium, hexadecyltrimethylammonium, cetyltrimethylphosphonium,  octadecyltrimethylammonium, octadecyltrimethylphosphonium, benzyltrimethylammonium,            cetylpyridinium, decyltrimethyl ammonium, dimethyldidodecylammonium, and combinations [0065]. Ellis fails to disclose a monosaccharide or wherein the morphology modifier L is combined before nucleation or crystallization begins, and the synthesis mixture is a liquid or a mixture of a solid and liquid, and the liquid is substantially a single phase.
CN 108069436 teaches a method for producing a beta zeolite using multiple templating agent including a first template, a second biomass template, and a third template of glucose or fructose (page 3). In example 7 (translation page 5), at least a portion of the crystals of the molecular sieve are produced by combining a silica source, aluminum source, NaOH, water, tetraethylammonium hydroxide, BMT (biomass template) and glucose (morphology modifier L, different from directing agent Q) to form a synthesis mixture (see also other examples). CN 108069436  fails to disclose or render obvious the use of an additional morphology modifier L comprising a cationic surfactant having a quaternary ammonium group comprising at least one alkyl having at least 12 carbon atoms or wherein the morphology modifier L is combined before nucleation or crystallization begins, and the synthesis mixture is a liquid or a mixture of a solid and liquid, and the liquid is substantially a single phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771